This is an appeal on questions of law from the judgment of the Common Pleas Court of Shelby county, finding 14 persons guilty of contempt for a violation of a restraining order issued by the court growing out of a strike of the employees of the *Page 234 
Slusser-McLean Scraper Company, the plaintiff, appellee herein.
We have carefully examined the record and considered the several grounds of error assigned by the defendants, appellants herein. The determination of the issues raised depends largely on the factual development in the case. There is a clear conflict in the evidence on the determinative issues which the trial court resolved against the defendants. It was the province of the trial court to pass on the credibility of the witnesses. If the trial court believed the testimony of the witnesses for the plaintiff, which the trial court undoubtedly did accept as true, the finding of guilty was justified. There was ample evidence to support the judgment of the trial court by the degree of proof required.
There being no error in the record prejudicial to the defendants, the judgment is affirmed.
Judgment affirmed.
MILLER, P.J., HORNBECK and WISEMAN, JJ., concur.